Case 1:19-cv-00296-MEH Document 9 Filed 03/20/19 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00296-GPG

SARAH M. SOLOMON,

      Plaintiff,

v.

REALOGY HOLDINGS CORP.,
NRT, LLC & NRT, REO EXPERTS,
COLDWELL BANKER RESIDENTIAL BROKERAGE,
CARTUS, and
COLDWELL BANKER CASTLE PINES,

      Defendants.


                              ORDER TO SHOW CAUSE


      Plaintiff, Sarah M. Solomon, resides in Federal Heights, Colorado. Ms. Solomon

initiated this action on February 1, 2019 by filing pro se a “Complaint for Employment

Discrimination” (ECF No. 1) and an Application to Proceed in District Court Without

Prepayment of Fees or Costs (Long Form) (“IFP Application”) (ECF No. 3). On

February 4, 2019, the Court issued an Order directing Plaintiff to resubmit her pleading

on the court-approved form within 30 days. (ECF No. 4). Ms. Solomon filed an

Employment Discrimination Complaint on February 12, 2019. (ECF No. 5). She

asserts claims of sexually hostile work environment/harassment, in violation of Title VII

of the Civil Rights Act of 1964 (Title VII), as amended, 42 U.S.C. §§ 2000e, et seq.,

unlawful retaliation based on her complaints about sexual harassment, and


                                            1
Case 1:19-cv-00296-MEH Document 9 Filed 03/20/19 USDC Colorado Page 2 of 5




discrimination in violation of the Americans With Disabilities Act (ADA), 42 U.S.C.

§§12101, et seq.

       The Court has construe the Employment Discrimination Complaint liberally

because Ms. Solomon is not represented by an attorney. See Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

However, the Court is not an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

       On February 14, 2019, the Court reviewed the Employment Discrimination

Complaint pursuant to D.C.COLOLCivR 8.1(a) and determined that it was deficient

because the administrative charge of employment discrimination Plaintiff filed with the

Equal Employment Opportunity Commission (EEOC) was not attached, as required by

the pleading form, and the Complaint failed to comply with the requirements of Rule 8 of

the Federal Rules of Civil Procedure. (See ECF No. 6). Ms. Solomon was directed to

file an Amended Employment Discrimination Complaint within 30 days from the

February 14 Order. (Id.). The Court warned Plaintiff that failure to comply would

result in dismissal of the action without further notice. (Id.). Ms. Solomon did not file

an amended pleading by the deadline and has not communicated with the Court since

the February 14 Order issued.

       Plaintiff is again reminded that to pursue relief under Title VII or the ADA, a

judicial action must be commenced within 90 days of the claimant’s receipt of a

notice-of-right-to-sue letter from the EEOC. See 42 U.S.C.§ 2000e-5(f)(1) (Title VII);

42 U.S.C. ' 12117(a) (providing that procedures in ' 2000e-5 apply to employment

discrimination claims under the ADA). The EEOC issued Ms. Solomon a notice-

                                             2
Case 1:19-cv-00296-MEH Document 9 Filed 03/20/19 USDC Colorado Page 3 of 5




of-right-to-sue letter on November 7, 2018. (ECF No. 1 at 7). Therefore, the 90-

day limitation period has now expired. If the Court dismisses this action without

prejudice pursuant to Fed. R. Civ. P. 41(a) for Plaintiff’s failure to comply with a

court order, the dismissal may operate as a dismissal with prejudice. See

Rodriguez v. Colorado, 521 F. App’x 670, 671-72 (10th Cir. 2013).

       The Court will afford Ms. Solomon an opportunity to show cause why this action

should not be dismissed for her failure to comply with the February 14 Order. To show

cause, Plaintiff must file an amended pleading that complies with Rule 8 of the Federal

Rules of Civil Procedure, as outlined in the February 14 Order. Ms. Solomon must

include specific facts to support her claims of disability discrimination under the ADA, as

well as specific facts to show that she was subjected to a sexually hostile work

environment and retaliation, in violation of Title VII. All claims and supporting factual

allegations must be included in the amended Employment Discrimination Complaint.

The Court will not consider pleadings on a piecemeal basis, or construe them together.

See Hooten v. Ikard Servi Gas, 525 F. App’x 663, 668 (10th Cir. 2013) (“An amended

complaint ‘supersedes the pleading it modifies and remains in effect throughout the

action unless it subsequently is modified.’”) (quoting Giles v. United States, 906 F.2d

1386, 1389 (10th Cir. 1990)).

       In addition, Ms. Solomon must also comply with the requirement of Section E. of

the Employment Discrimination Complaint form, “Administrative Procedures,” which

states: “You must attach a copy of the administrative charge to this complaint.”

Although Plaintiff attached the Equal Opportunity Commission’s notice-of-right-to-sue

                                             3
Case 1:19-cv-00296-MEH Document 9 Filed 03/20/19 USDC Colorado Page 4 of 5




letter to her original pleading (ECF No. 1 at 7), she has not submitted a copy of the

charge of discrimination. As discussed in the February 14 Order, Plaintiff must

submit a copy of the administrative charge as an attachment to her amended

Employment Discrimination Complaint or explain in sufficient detail why she is

unable to do so. Pro se status does not excuse the obligation of any litigant to comply

with the same rules of procedure that govern other litigants. See Green v. Dorrell, 969

F.2d 915, 917 (10th Cir. 1992); see also Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.

1994). Accordingly, it is

       ORDERED that Plaintiff shall show cause, in writing, within 21 days of this

Order, why this action should not be dismissed. To show cause, Plaintiff must file an

amended pleading on the court-approved Employment Discrimination Complaint form

that addresses the pleading deficiencies outlined in the February 14 Order and attach a

copy of the administrative charge filed with the EEOC, or explain why she is unable to

submit the attachment. It is

       FURTHER ORDERED that Plaintiff may obtain a copy of the court-approved

Employment Discrimination Complaint form, along with the applicable instructions, at

www.cod.uscourts.gov. Alternatively, Plaintiff may obtain a copy of the form in person

at the clerk’s office, located at 901 19th Street, Denver, Colorado. It is

       FURTHER ORDERED that if Plaintiff fails to show cause by filing an amended

pleading on the court-approved Employment Discrimination Complaint within the time

allowed, in compliance with this Order and the February 14 Order, this action will be

dismissed without further notice.

                                              4
Case 1:19-cv-00296-MEH Document 9 Filed 03/20/19 USDC Colorado Page 5 of 5




     DATED March 20, 2019, at Denver, Colorado.

                                             BY THE COURT:




                 Gordon P. Gallagher
                 United States Magistrate Judge




                                         5
